Digitally signed by
                                                                          Reporter of Decisions
                       Illinois Official Reports                          Reason: I attest to the
                                                                          accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2017.01.10
                                                                          12:20:58 -06'00'




                  People v. O’Neal, 2016 IL App (1st) 132284



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           JAUAN O’NEAL, Defendant-Appellant.



District & No.    First District, Fourth Division
                  Docket No. 1-13-2284


Filed             September 29, 2016



Decision Under    Appeal from the Circuit Court of Cook County, No. 10-CR-16711; the
Review            Hon. Kenneth J. Wadas, Judge, presiding.



Judgment          Reversed in part, affirmed in part, and remanded.



Counsel on        Michael J. Pelletier, Alan D. Goldberg, and Robert N. Melching, all of
Appeal            State Appellate Defender’s Office, of Chicago, for appellant.

                  Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                  John Walters, and Brian A. Levitsky, Assistant State’s Attorneys, of
                  counsel), for the People.



Panel             PRESIDING JUSTICE ELLIS delivered the judgment of the court,
                  with opinion.
                  Justice Cobbs concurred in the judgment and opinion.
                  Justice McBride specially concurred, with opinion.
                                              OPINION

¶1       During a street party on May 29, 2010, on a portion of South Laflin Street that served as an
     approximate boundary between rival Chicago street gangs, a van drove the wrong way down
     the one-way street toward the group of people gathered at the party. Many people at the party
     noticed the slow-moving van and began to shout. Defendant Jauan O’Neal, who claimed he
     was acting as “security” for the party, fired multiple shots at the van, claiming that he believed
     it was being driven by rival gang members and that he was acting in self-defense. At the time
     defendant fired the shots, his friend Darius Murphy was sitting in a car across the street. One of
     the bullets defendant fired at the van struck Murphy in the head, killing him.
¶2       The State charged defendant with, among other things, three different forms of first degree
     murder—intentional murder, strong-probability murder, and felony murder based on the
     predicate felony of aggravated discharge of a firearm. The jury was instructed on self-defense
     as to all counts. On the charges of intentional and strong-probability murder, the jury was also
     instructed as to second degree murder, based on the mitigating factor of unreasonable
     self-defense.
¶3       The jury found defendant guilty of first degree murder based on felony murder. On the
     intentional and strong-probability murder counts, the jury reduced the conviction to second
     degree murder based on the mitigating factor of unreasonable self-defense. The jury also
     convicted defendant of aggravated discharge of a firearm.
¶4       We reverse the felony murder conviction and remand for resentencing on the second
     degree murder conviction. The felony murder conviction was predicated on the offense of
     aggravated discharge of a firearm, i.e., defendant’s act of shooting at the van. But that was the
     same act causing Murphy’s death—an act that the jury found warranted only a second degree
     murder conviction based on unreasonable self-defense. Allowing defendant’s felony murder
     conviction to stand would effectively license the State to nullify a second degree murder
     verdict in any case where a defendant shoots at one individual under the subjective but
     unreasonable belief that he was acting in self-defense but misses and mistakenly kills another
     person. The State cannot be permitted to use felony murder to obtain a first degree murder
     conviction that it otherwise could not secure. We reverse the felony murder conviction, affirm
     defendant’s other convictions for second degree murder and aggravated discharge of a firearm,
     and remand for resentencing.

¶5                                       I. BACKGROUND
¶6       On May 29, 2010, a group of people, including defendant, were drinking and smoking
     marijuana near the intersection of 51st Street and South Laflin Street in Chicago. The
     decedent, defendant’s friend Darius Murphy, was sitting in a parked car on the opposite side of
     the street. Many of the people at the party, including defendant, were members of the Black P.
     Stone gang, which was involved in a conflict with the La Raza gang.
¶7       Defendant was acting as “security” for the party that night and was carrying a 9-millimeter
     handgun. Murphy’s brother Deandre and his cousin Nikevis testified that they understood
     defendant’s responsibility as the “security” was to protect the people at the party from rival
     gangs. None of the witnesses at trial testified that they saw other partygoers carrying firearms.



                                                 -2-
¶8          During the party, a van with tinted windows approached, traveling the wrong way down
       Laflin Street. People at the party yelled, “on that van” or “on that car,” and defendant fired his
       gun at the van. After defendant fired, the van drove away. People then realized that Murphy
       had been shot in the head.
¶9          The number of shots defendant fired was unclear. Deandre testified that he heard 6 or 7
       shots, Nikevis testified that he heard 4 or 5, and Derreon, Murphy’s other brother, testified that
       he heard 8 or 10. The police found five cartridge cases and one bullet jacket on the scene, as
       well as a bullet core in Murphy’s head.
¶ 10        There was also conflicting evidence regarding who was in the van and whether any of its
       occupants were armed. Deandre and Nikevis both testified that there was only one 40-year-old
       Hispanic man driving the van. They did not see anyone in the van with a weapon. Samuel
       Walton, a defense witness, testified that there were four Hispanic men inside the van, including
       a passenger who was holding a gun out of the window. Andre Lacour, another defense witness,
       also saw multiple people inside the van, but he could not say how many. Andre testified that he
       saw the people in the van “arguing or fumbling with something.” Terry McCauley, the final
       defense witness, testified that there was one passenger in the van in the front seat who raised
       something that Terry thought may have been a gun. Terry said that he could not be certain
       because it was dark and the van’s windows were tinted.
¶ 11        After defendant’s arrest, he was interrogated by Detective Scott Reiff. Reiff testified that
       defendant admitted firing at the van. The first time Reiff questioned defendant, he said that
       there were three Hispanic men in the van, one of whom was holding a gun out the front
       passenger window and flashing gang signs. The second time Reiff questioned defendant, he
       said that there was only one passenger in the van and that he did not see a gun, only a flash.
¶ 12        At the close of the State’s case, defendant moved for a directed finding on the felony
       murder charge, arguing that the same act that formed the basis of the underlying felony of
       aggravated discharge of a firearm, i.e., shooting at the van, was also the act that caused
       Murphy’s death. Defense counsel argued, “If I’m shooting at someone, intending to kill them,
       and I miss and kill the person behind [him], that’s straight up murder. That’s not felony
       murder. This is essentially that case.” The trial court denied the motion, noting that “the
       offense of aggravated discharge of a firearm currently and has been for the last couple of years
       the main predicate underlying offense in these various shootings that have taken place in the
       city of Chicago.”
¶ 13        During the jury instruction conference, defense counsel proposed instructions that would
       tell the jury that it had to conclude that, with respect to the felony murder charge, the jury had
       to find both that the acts forming the basis of the predicate felony were not inherent in the acts
       that caused Murphy’s death and that defendant’s “felonious purpose” when committing the
       predicate felony was different from his felonious purpose when committing the murder. The
       court denied the instructions on the basis that they would confuse the jury and the instructions
       were not taken from the Illinois Pattern Jury Instructions, Criminal (4th ed. 2000).
¶ 14        The State proposed an instruction informing the jury that an individual could not be
       justified in the use of force if he was committing the offense of aggravated discharge of a
       firearm. Defense counsel objected to the instruction, but the trial court allowed it.
¶ 15        The jury was instructed as to first degree intentional murder, first degree strong-probability
       murder, first degree felony murder, self-defense, second degree murder, and aggravated
       discharge of a firearm. With respect to the felony murder charge, the jury was not instructed to

                                                    -3-
       consider whether the mitigating factor for second degree murder (an unreasonable belief in the
       need for self-defense) was present.
¶ 16       During the jury’s deliberations, the jurors sent out a note asking, “What is the definition of
       justification under the law?” Defense counsel pointed out that the jurors had already been
       instructed on the definition of justification. The court responded, “You have already been
       given a definition for the justified use of force in your instruction packet.”
¶ 17       The jury found defendant guilty of felony murder, second degree murder, and aggravated
       discharge of a firearm. The jury further found that defendant personally discharged the firearm
       that proximately caused Murphy’s death.
¶ 18       In his motion for a new trial, defendant argued that the felony murder count should be
       vacated because the “act constituting aggravated discharge of a firearm [was] precisely the
       same as [the] act constituting second degree murder.” Defendant argued:
               “The jury found [defendant] guilty of second degree murder under a theory of
               transferred intent. By doing so [it] determined that, when he shot *** Mr. Murphy,
               [defendant] was attempting to commit second degree murder of an occupant of the van.
               Therefore, his act may only form the basis for a conviction of second degree murder.”
       The trial court was “not persuaded by the Defense’s argument that second degree murder rules
       in this case.” The court stated, “There was a transferred intent scenario here, and the felony
       murder count is the most serious count here, and that’s the count that he will be sentenced on.”
       The trial court “merged” the other counts into the felony murder count and sentenced
       defendant to 70 years’ incarceration: 40 years for the murder itself and another 30 years
       pursuant to the statutory firearm enhancement (730 ILCS 5/5-8-1(a)(1)(d)(iii) (West 2010)).
¶ 19       Defendant appeals, raising six issues: (1) that his felony murder conviction predicated on
       the offense of aggravated discharge of a firearm must be reversed because the act forming the
       basis of the aggravated discharge charge (shooting at the van) was inherent in the shooting of
       Murphy, (2) that he is entitled to a new trial because the jury’s verdicts of guilty for felony
       murder and second degree murder were legally inconsistent, (3) that the trial court erred in
       instructing the jury that defendant could not be justified in using force if he committed
       aggravated discharge of a firearm and failing to instruct the jury on second degree murder with
       respect to the felony murder charge, (4) that the trial court erred in refusing to instruct the jury
       on the independent felonious purpose doctrine, (5) that his sentence is unconstitutional and
       excessive, and (6) his mittimus should be corrected to reflect additional credit for time he
       served in custody prior to sentencing.

¶ 20                                          II. ANALYSIS
¶ 21                                        A. Felony Murder
¶ 22       Defendant first argues that his conviction for first degree murder based on a felony murder
       theory must be reversed. For the reasons that follow, we agree and reverse the felony murder
       conviction outright.
¶ 23       There are three types of first degree murder in Illinois: (1) intentional murder, i.e., where
       the defendant “intends to kill or do great bodily harm” or “knows that [his] acts will cause
       death” (720 ILCS 5/9-1(a)(1) (West 2010)); (2) strong-probability murder, i.e., where the
       defendant knows that his acts “create a strong probability of death or great bodily harm” (720
       ILCS 5/9-1(a)(2) (West 2010)); and (3) felony murder, i.e., where the defendant commits or

                                                    -4-
       attempts to commit a forcible felony and, during the commission of that felony, a death occurs
       (720 ILCS 5/9-1(a)(3) (West 2010)). The felony murder statute states that the predicate
       forcible felony must be one “other than second degree murder.” Id.
¶ 24        Second degree murder occurs when the defendant commits either intentional, knowing, or
       strong-probability first degree murder and one of two mitigating factors is present: (1) the
       defendant acted under a sudden and intense passion resulting from serious provocation by the
       victim (720 ILCS 5/9-2(a)(1) (West 2010)) or (2) the defendant subjectively believed that he
       was acting in self-defense, but his belief was unreasonable (720 ILCS 5/9-2(a)(2) (West
       2010)). See People v. Jeffries, 164 Ill. 2d 104, 122 (1995); People v. Newbern, 219 Ill. App. 3d
333, 353 (1991); People v. Lefler, 2016 IL App (3d) 140293, ¶ 19 (all standing for proposition
       that conviction for second degree murder is conviction for first degree murder plus finding that
       one of two listed mitigating factors is present). The second mitigating factor, which has been
       described as “imperfect self-defense” (Jeffries, 164 Ill. 2d at 113), is the factor at issue in this
       case.
¶ 25        But as we have already noted, unlike intentional and strong-probability murders, the felony
       murder statute requires that the predicate forcible felony must be one “other than second
       degree murder.” 720 ILCS 5/9-1(a)(3) (West 2010). So while a finding of a mitigating factor
       such as imperfect self-defense will serve to reduce a charge of first degree intentional or
       strong-probability murder to a second degree murder conviction, the “defense of second
       degree murder is not available to a charge of felony murder.” People v. Morgan, 197 Ill. 2d
404, 452 (2001). That is because felony murder is not concerned with the defendant’s intent to
       commit murder. People v. Klebanowski, 221 Ill. 2d 538, 552 (2006). Rather, the purpose of the
       felony murder statute is to deter the commission of the predicate forcible felony by holding the
       wrongdoer liable for any foreseeable death that results from the commission of that forcible
       felony. See People v. Belk, 203 Ill. 2d 187, 192 (2003) (“The purpose behind the felony murder
       statute is to limit the violence that accompanies the commission of forcible felonies, so that
       anyone engaged in such violence will be automatically subject to a murder prosecution should
       someone be killed during the commission of a forcible felony.”); People v. Davison, 236 Ill. 2d
232, 239 (2010) (citing Belk for same proposition).
¶ 26        In this case, defendant was charged with first degree intentional and strong-probability
       murder, but the jury reduced those charges to second degree murder based on defendant’s
       unreasonable belief that he was acting in self-defense. The State also charged defendant with
       and convicted him of felony murder, also a first degree murder. The forcible felony used as the
       predicate felony for defendant’s felony murder charge in this case was aggravated discharge of
       a firearm, which occurs when a defendant knowingly or intentionally discharges a firearm “in
       the direction of another person or in the direction of a vehicle he or she knows or reasonably
       should know to be occupied by a person.” 720 ILCS 5/24-1.2(a)(2) (West 2010).1
¶ 27        Thus, the jury was able to credit defendant’s claim of imperfect self-defense, while
       simultaneously finding defendant guilty of first degree murder based on the State’s felony
       murder charge.
¶ 28        Defendant argues that, in this case, aggravated discharge of a firearm could not be used as
       the predicate felony for his felony murder conviction because it was inherent in the act causing

          1
            There are several other acts constituting aggravated discharge of a firearm (see 720 ILCS
       5/24-1.2(a) (West 2010)), but for purposes of this case, this is the only relevant provision.

                                                    -5-
       Murphy’s death. He notes that one of the shots he fired at the van was the same shot that struck
       Murphy. And because the jury found that the killing was mitigated by imperfect self-defense
       when it convicted him of second degree murder, defendant argues that he cannot also stand
       convicted of first degree murder for the same conduct.
¶ 29        Whether a felony is a proper predicate felony for felony murder is a question of law that we
       review de novo. Davison, 236 Ill. 2d at 239.
¶ 30        Defendant’s argument relies on Morgan, 197 Ill. 2d 404, which held that an act that is
       inherent in a murder cannot serve as the predicate felony for felony murder. In Morgan, the
       defendant was charged with the murders of his grandparents. Id. at 410. He was convicted of
       first degree murder for shooting his grandmother but was convicted of serious-provocation
       second degree murder for shooting his grandfather. Id. Before trial, the defendant sought to
       dismiss the counts of felony murder predicated on the offenses of aggravated battery and
       aggravated discharge of a firearm, arguing that those predicate felonies “were not independent
       of the murders themselves.” Id. at 444.
¶ 31        Our supreme court agreed that those counts should have been dismissed because “[t]he
       forcible felonies underlying the charges of felony murder *** were acts that were inherent in,
       and arose out of, the fatal shootings.” Id. at 447. The court held that, “[b]ecause the predicate
       felonies *** arose from and were inherent in the murders of [the victims], the jury should not
       have been instructed that [the defendant] could be convicted of first degree murder on a
       felony-murder theory.” Id. at 447-48. The court reasoned that, because every shooting involves
       conduct constituting aggravated discharge of a firearm, “all fatal shootings could be charged as
       felony murder” and “[t]he result could be to effectively eliminate the second degree murder
       statute.” (Internal quotation marks omitted.) Id. at 447.
¶ 32        Two years later, in People v. Pelt, 207 Ill. 2d 434, 442 (2003), the court held that the State
       could not charge the defendant with felony murder predicated on aggravated battery in a case
       where the defendant threw an infant against a dresser and killed the child. The court held that
       “the act of throwing the infant forms the basis of defendant’s aggravated battery conviction,
       but it is also the same act underlying the killing. Therefore, as in Morgan, it is difficult to
       conclude that the predicate felony underlying the charge of felony murder involved conduct
       with a felonious purpose other than the conduct which killed the infant.” Id.
¶ 33        The court also reemphasized its “apprehension,” previously articulated in Morgan, in
       permitting the State to avoid proving a defendant’s intent via a felony murder charge. Id.
       Specifically, the court noted that the defendant had been charged with intentional murder, but
       the jury “rejected [that] charge and instead found [the] defendant guilty of aggravated battery.”
       Id. The court stressed that its “holding ensure[d] that [a] defendant will not be punished as a
       murderer where the State failed in proving to the jury that a knowing murder occurred.” Id.
¶ 34        The supreme court next took up this issue in People v. Davis, 213 Ill. 2d 459, 474 (2004),
       where the court held that the offense of mob action was a proper predicate felony because
       defendant’s acts were not inherent in the death of a victim severely beaten by a group of 10 to
       20 people. The court reasoned that “the same evidence was not used to prove both the predicate
       felony, mob action, and the murder.” Id. The testimony varied as to how many times defendant
       struck the victim with a stick, but it was “undisputed” that as many as 10 to 20 other people
       beat him severely. Id. Regardless, to convict defendant of mob action, the State only needed to
       prove that the defendant acted in concert with others to disturb the peace through the use of
       force or violence and that someone within that group violently inflicted injury; “it was not

                                                    -6-
       necessary to prove that defendant struck [the victim], much less performed the act that caused
       the killing.” Id. Likewise, it was clear that the defendant’s participation on the mob action
       “involved conduct with a felonious purpose other than the conduct which killed [the victim].”
       Id.
¶ 35       The court again acknowledged its “concern that the State will effectively eliminate second
       degree murder and will avoid the burden of proving an intentional and knowing killing in first
       degree murder cases by often charging felony murder because certain predicate felonies tend to
       accompany all murders.” Id. at 471. But the court did not find the concern present. Id. at
       474-75.
¶ 36       The supreme court most recently considered this issue in Davison, 236 Ill. 2d at 243, where
       the supreme court again determined whether mob action could serve as a predicate felony for a
       felony murder charge under those facts. The court held that, under the facts of that case, mob
       action was a proper predicate felony for felony murder, where the defendant committed several
       distinct acts toward the victim. The court first noted that, “[a]s in Davis, evidence apart from
       the actual murder supported defendant’s conviction for mob action.” Id. at 242. The defendant
       in Davison had agreed to help one of his co-offenders, who had quarreled over money with the
       victim, to locate and attack the victim. Id. The defendant and his friends searched for the
       victim, found him, and pursued him on foot and by car. Id. The court detailed defendant’s
       distinct acts:
                “Defendant admitted he threw a bat at the victim during the pursuit. Defendant also
                engaged in some sort of physical interaction with the victim when he first caught up to
                the victim during the pursuit, causing the victim to fall and drop a knife. Defendant
                stabbed the victim only toward the end of the pursuit. After stabbing the victim,
                defendant retreated and watched his three co-offenders repeatedly stab and hit the
                victim with a bat. This evidence supports a conclusion that defendant acted with other
                individuals to use force or violence to disturb the public peace, completing the
                predicate felony of mob action, before the end of the aggression that eventually
                resulted in the victim’s death.” (Emphasis added.) Id.
¶ 37       The supreme court held that defendant’s conduct was not inherent in, nor arose out of, the
       murder itself, given that some of the defendant’s actions—throwing the bat at him and
       physically attacking him—preceded the final attack resulting in death, and that “the victim
       died as the result of cumulative blood loss from the 20 stab wounds inflicted by defendant and
       his three co-offenders, rather than any particular wounds inflicted by defendant alone.” Id. at
       243. Emphasizing this latter point, the court cited Davis and People v. Viser, 62 Ill. 2d 568
       (1975), for the proposition that “when there was no clear evidence the defendants caused the
       fatal injuries” during a group attack, it was proper to predicate felony murder charges on the
       defendant’s participation in that group attack. Davison, 236 Ill. 2d at 243.
¶ 38       The supreme court further considered whether the defendant had an “independent
       felonious purpose”—an intent separate and apart from the murder itself—in committing the
       act of mob violence and found that he did, because the “defendant *** participated in the group
       pursuit and use of force against the victim” long before the events that ultimately led to the
       victim’s death. Id.
¶ 39       In summarizing, the supreme court recognized that it analyzed two distinct questions—(1)
       whether the act was inherent in the murder itself, which could allow the State to avoid the
       burden of proving an intentional or knowing murder by charging felony murder and (2)

                                                  -7-
       whether the defendant had a felonious purpose in committing the predicate felony that was
       independent of the murder itself. Id. The State asked the court to abandon the first principle and
       to adopt a test “that focuses solely on whether the defendant acted with a felonious purpose
       distinct from an intent to kill his victim, without considering whether the act underlying the
       predicate felony was inherent in the murder itself.” Id. But the supreme court refused to do so,
       noting that in all of its case law (Morgan, Pelt, and Davis), it had considered both principles
       and would continue to do so:
               “[T]his court has consistently recognized that the predicate felony underlying a charge
               of felony murder must have an independent felonious purpose. [Citations.] In addition,
               we also carefully considered whether the State improperly used felony-murder charges
               to avoid the burden of proving an intentional or knowing murder. [Citations.] Despite
               the State’s invitation to abandon the latter consideration, we continue to adhere to these
               principles.” Id. at 244.
¶ 40       Thus, in deciding this issue, we must consider two separate questions—whether
       defendant’s act of shooting at the van was inherent in the death of Darius Murphy, such that
       permitting a felony murder charge would allow the State to circumvent the second degree
       murder statute, and whether defendant’s felonious purpose in discharging the firearm was
       independent of the murder itself. If we find that defendant prevails on either of these questions,
       the felony murder conviction must be reversed. Id. In this case, we find that defendant prevails
       on both questions.

¶ 41                   1. Whether the Predicate Felony Was Inherent in the Murder
¶ 42       We agree with defendant that his act of discharging a firearm in the direction of the
       van—the predicate felony charged in the felony murder count—was inherent in the murder
       itself. It was, in fact, the only act committed by defendant—or anyone else—in this case.
       Defendant fired a cluster of shots at an oncoming van before it drove away. The State never
       made any attempt to differentiate among the various shots in the cluster; it never tried to prove
       that it was the first or third or fifth shot that caused Murphy’s death. And the State has
       conceded throughout this case (including at oral argument) that every single shot defendant
       fired was aimed at, and intended for, the occupants of the van.
¶ 43       This case is unlike a more traditional case of felony murder where, for example, a
       defendant commits a home invasion and the homeowner responds by shooting the defendant’s
       accomplice or a defendant commits a bank robbery and the security guard accidentally shoots a
       bystander in the course of trying to stop the robbery or a defendant commits a felony and then
       kills someone in the course of his escape. Even with respect to the particular predicate felony at
       issue, this is not a case where the aggravated discharge of a firearm set in motion a course of
       events that later led to the victim’s death. A perfect example of such a fact pattern is one of the
       cases cited by the State, People v. Toney, 337 Ill. App. 3d 122 (2003).
¶ 44       In Toney, the defendant and two codefendants, who were all members of the same gang,
       were driving when members of a rival gang threatened them and threw a bottle at their car. Id.
       at 127. The defendant let his codefendants out of the car, and they proceeded to open fire on the
       rival gang. Id. That initial volley of gunfire spawned a gunfight, where rival gang members
       returned fire, and several minutes after the shooting began, a bystander was struck with a bullet
       and killed. Id. at 135. Forensic testing of the bullet that killed the bystander showed that the
       bullet could not have been fired by the codefendants; “the victim *** could have been shot by

                                                    -8-
       return gunfire” from the rival gang. Id. The court held that the defendant could properly be
       convicted of felony murder predicated on aggravated discharge of a firearm, stating, as “the
       defendant and his codefendants were not acting in self-defense and it was their criminal acts,
       including [codefendants] firing their guns in the direction of their rivals *** that set in motion
       conduct that eventually resulted in the death of [the victim].” Id.
¶ 45       Thus, though the State cites Toney, in fact that decision supports the more classic example
       of felony murder where an underlying felony—the initial gunfire—set in motion a course of
       events that later resulted in the death of an individual, in that case by someone else’s gun. Id. at
       135. See People v. Dekens, 182 Ill. 2d 247, 252 (1998) (“a charge of felony murder is
       appropriate” when “an intended victim mistakenly shoots and kills a bystander”). But in this
       case, there were no events set in motion by defendant’s shooting of the gun. There was no
       return gunfire, nothing in the record to indicate that defendant’s shots were preceded, or
       followed, by any felonious act whatsoever.
¶ 46       Indeed, by returning a verdict of guilty on first degree intentional and strong-probability
       murder (which it then reduced to second degree murder), and by making the enhancement
       finding that defendant discharged a weapon that resulted in Murphy’s death, the jury made it
       clear that it found that a bullet from defendant’s gun, not someone else’s, killed Murphy. This
       case is thus distinguishable from supreme court precedent finding certain felonies to be
       appropriate predicates for felony murder where it was unclear whether defendant or someone
       else ultimately killed the victim. See Davis, 213 Ill. 2d at 475 (“it was not obvious which of the
       defendants caused the fatal blow to the victim, who died two weeks later from pancreatitis
       caused by severe abdominal injuries he received” during beating (internal quotation marks
       omitted)); Davison, 236 Ill. 2d at 243 (relying on Davis and Viser, 62 Ill. 2d at 568, as cases
       that permitted “felony-murder charges predicated on felonies involving the defendants’
       participation in fatal group attacks on the victims when there was no clear evidence the
       defendants caused the fatal injuries”).
¶ 47       This case is also very different from Davis and Davison in the temporal sense that, in those
       cases, the underlying predicate conduct was removed in time from the ultimate death that
       occurred. In Davis, the defendant joined the mob after the beating had begun and stopped
       participating in the beating as it continued on. Davis, 213 Ill. 2d at 474. In Davison, the
       supreme court specifically found that the defendant’s initial participation in the mob action
       (throwing a bat at the victim, initially disarming the victim of his knife, and stabbing defendant
       once) was completed “before the end of the aggression that eventually resulted in the victim’s
       death.” Davison, 236 Ill. 2d at 242. Here, in marked contrast, defendant unloaded a cluster of
       gunfire at the van, and the affair ended at that point, with the van having driven away.
       Defendant’s acts were not completed before the end of the series of events that caused
       Murphy’s death; his act was the only event, the direct and only cause of Murphy’s death.
¶ 48       Likewise, the proof of defendant’s discharge of a firearm did not require different proof
       than the events causing Murphy’s death. Cf. Davis, 213 Ill. 2d at 474 (“the same evidence was
       not used to prove both the predicate felony, mob action, and the murder”); Davison, 236 Ill. 2d
       at 242 (“[a]s in Davis, evidence apart from the actual murder supported defendant’s conviction
       for mob action”). The proof of defendant’s aggravated discharge of a firearm was that he
       discharged a firearm in the direction of the van. That is exactly the same proof that the State
       used to support its intentional and strong-probability murder charges. Proof of the predicate
       felony and proof of the murder were one and the same.

                                                    -9-
¶ 49        This case is much more analogous to Morgan, where the defendant shot his grandfather
       with a gun and was charged with felony murder based on aggravated discharge—that is,
       discharging a firearm in the direction of his grandfather. In both Morgan and this case, the
       defendant shot a gun at someone, and the State used the discharge of the gun as a predicate
       felony for a felony murder charge. Although the shooting in Morgan occurred in close
       quarters, while this shooting occurred on a public street, we find no meaningful difference
       between this case and Morgan except for the fact that defendant here missed his intended target
       and accidentally killed his friend. We see no principled reason why the defendant in Morgan
       could avoid a felony murder conviction but defendant here cannot, simply because
       defendant—tragically—had bad aim.
¶ 50        The similarity to Morgan is especially striking because, as in Morgan, in this case the jury
       found that defendant shot at the van while under the unreasonable belief that he was acting in
       self-defense, i.e., that defendant’s conduct constituted second degree murder. The jury refused
       to convict defendant of first degree intentional or strong-probability murder, but because the
       felony murder statute does not permit such mitigating factors, the State was able to convict
       defendant of first degree murder anyway, for the exact same shooting at the exact same
       intended target. This case thus implicates our supreme court’s “repeatedly expressed” view
       “that a felony-murder charge may, in effect, improperly allow the State to *** eliminate the
       offense of second degree murder *** because many murders are accompanied by certain
       predicate felonies.” Davison, 236 Ill. 2d at 240 (citing Davis, 213 Ill. 2d at 471, citing Morgan,
197 Ill. 2d at 447); Pelt, 207 Ill. 2d at 441. This case presents a scenario where a felony murder
       charge allowed the State to effectively nullify a second degree murder verdict where it
       otherwise should have been available.
¶ 51        Our conclusion is further supported by two cases, cited by defendant, that dealt with the
       offense of armed violence predicated on aggravated discharge of a firearm: People v. Alejos,
       97 Ill. 2d 502 (1983), and People v. Drakeford, 139 Ill. 2d 206 (1990). In Alejos, the supreme
       court considered whether a conviction for armed violence—which criminalized the
       commission of any felony while armed with a dangerous weapon (see Ill. Rev. Stat. 1979, ch.
       38, ¶ 33A-1 et seq.)—could stand where the predicate felony for the conviction was voluntary
       manslaughter. Alejos, 97 Ill. 2d at 506. At the time, voluntary manslaughter, like the current
       second degree murder statute, applied to a killing committed in imperfect self-defense. Id. The
       Illinois Supreme Court held that voluntary manslaughter could not serve as a predicate felony
       for armed violence because armed violence was a crime designed to deter the use of weapons
       during felonies, but voluntary manslaughter, by definition, was “an unpremeditated crime.” Id.
       The court reasoned:
                “It is *** difficult to understand the deterrent purpose the armed-violence provision
                could serve when applied to voluntary manslaughter. The general application of the
                armed-violence provision could be expected to discourage those who contemplate a
                felonious act beforehand from carrying a weapon when they set forth to perform the
                act, and from this perspective the provision serves a needed purpose. Yet no one who
                commits voluntary manslaughter intends in advance to take a life or employ deadly
                force; the only ‘intent’ of this sort that enters into the crime is the decision, arrived at
                without deliberation and in most cases instantaneously, to use force capable of killing.
                Before that decision is arrived at, the person who is guilty of voluntary manslaughter
                typically has no criminal intent whatever.” Id. at 507.


                                                    - 10 -
¶ 52       In Drakeford, the Illinois Supreme Court expanded the reasoning it employed in Alejos to
       find that, under the facts of the case, the State could not use the offense of aggravated battery as
       a predicate felony for armed violence. Drakeford, 139 Ill. 2d at 213-14. The State had charged
       the defendant with first degree murder and armed violence predicated on aggravated battery.
       Id. At trial, the jury was instructed as to second degree murder based on imperfect self-defense,
       and it found defendant guilty of second degree murder and armed violence. Id. The court
       recognized that, in the abstract, aggravated battery would be a proper predicate felony to
       support a charge of armed violence. Id. at 213. But the court found that, even though the
       defendant’s armed violence conviction was not literally predicated on second degree murder,
       the State had attempted to “circumvent[ ] *** Alejos by charging aggravated battery causing
       great bodily harm as the predicate felony.” Id. The court noted that, by convicting the
       defendant of second degree murder, “the jury found that [the] defendant’s conduct was
       unpremeditated, undeterrable, and caused by an actual but unreasonable belief that the
       circumstances required the use of deadly force in self-defense.” Id. at 213-14. Because “the
       legislature did not intend for the armed violence statute to apply to conduct constituting
       second-degree murder,” the court held that “the State [could] not utilize the armed violence
       statute to enhance a defendant’s penalty if a defendant’s act constitutes second degree
       murder.” Id. at 213. In support of that holding, the court stressed that upholding the defendant’s
       armed-violence conviction would effectively eliminate the second degree murder statute:
                “[I]f we were to hold that a defendant could be sentenced for armed violence predicated
                on aggravated battery where there was a simultaneous conviction for second degree
                murder arising out of the same act, we would render ineffective the second degree
                murder statute. To commit aggravated battery causing great bodily harm, a specific
                intent crime, the defendant must act ‘intentionally’ or ‘knowingly.’ [Citation.]
                Logically, any time a defendant commits second degree murder based on an
                unreasonable belief of self-defense, the defendant will also possess the intent or
                knowledge necessary for a conviction on aggravated battery causing great bodily harm.
                Thus, in the future, prosecutors will seek sentencing on the Class X armed violence
                predicated on aggravated battery conviction rather than on the Class 1 second degree
                murder conviction. This result would effectively nullify the second degree murder
                statute.” Id. at 215-16.
¶ 53       The Illinois Supreme Court’s concerns in Alejos and Drakeford apply with equal force in
       this case. Like armed violence, felony murder is an offense aimed at deterring violent criminal
       activity. See Belk, 203 Ill. 2d at 192 (“The purpose behind the felony-murder statute is to limit
       the violence that accompanies the commission of forcible felonies, so that anyone engaged in
       such violence will be automatically subject to a murder prosecution should someone be killed
       during the commission of a forcible felony.”). But as the court in Alejos explained, second
       degree murder involves conduct that is generally not accompanied by a preexisting criminal
       intent. Here, the jury concluded that defendant acted under an unreasonable belief that he
       needed to use deadly force to defend himself. That is not an act capable of deterrence. The
       felony murder statute is not a proper fit with the facts of this case, based on the verdicts
       returned by the jury.
¶ 54       In sum, we hold that defendant’s discharge of a firearm in the direction of the van’s
       occupants was an act inherent in the killing of Darius Murphy. We also hold that permitting the
       State to convict defendant of felony murder under the facts of this case, and in light of the


                                                    - 11 -
       jury’s finding of imperfect self-defense, enabled the State to secure a first degree murder
       conviction it could not otherwise obtain, thereby bypassing the jury’s verdict on second degree
       murder. Indeed, if we did not reverse this felony murder conviction, we would be creating a
       road map for the State to effectively nullify the second degree murder statute in any
       unintentional shooting of a bystander performed by a defendant acting in imperfect
       self-defense toward another, simply by the charging of felony murder. Because the Illinois
       Supreme Court has repeatedly refused to let such a result occur, defendant’s felony murder
       conviction must be reversed.

¶ 55                                 2. Independent Felonious Purpose
¶ 56        Under the supreme court’s most recent discussion of felony murder in Davison, the court
       made it clear that the consideration of the same-act doctrine and the concern that the felony
       murder statute was being used as an end-run around the second degree murder statute are
       considerations separate and apart from the “independent felonious purpose” doctrine. See
       Davison, 236 Ill. 2d at 243-44 (rejecting State’s request to limit analysis to “independent
       felonious purpose” question and continuing to adhere to consideration of these other questions
       as well). Thus, our holding above, that defendant’s act of shooting at the van was inherent in
       the death of Darius Murphy, and that permitting a felony murder conviction in this case would
       permit the State to essentially nullify the second degree murder conviction, is sufficient on its
       own to reverse the felony murder conviction.
¶ 57        Regardless, we likewise agree with defendant that the State did not prove that defendant
       acted with a felonious purpose that was independent of the murder itself. For the reasons we
       have already given, we think this case is analogous to Morgan, 197 Ill. 2d at 447, 458, where
       the court held that the defendant’s discharge of a firearm was not undertaken with a felonious
       purpose independent of the killing. See also Pelt, 207 Ill. 2d at 442 (“as in Morgan, it is
       difficult to conclude that the predicate felony underlying the charge of felony murder involved
       conduct with a felonious purpose other than the conduct which killed the infant”).
¶ 58        We appreciate that this case is different from Morgan in that here, defendant missed his
       intended target and killed an innocent bystander. But we do not see how the felonious purpose
       in shooting a bullet could somehow change based on where that bullet happened to land,
       regardless of whether it landed with the intended target or the unintended bystander. We
       certainly make no such distinction with other types of first degree murder.
¶ 59        Just the opposite. With other forms of first degree murder, in cases involving an unintended
       victim, the law treats the defendant’s intent—his felonious purpose—in shooting the
       unintended victim as one and the same as his intent to kill the intended victim. If the defendant
       intended to kill an individual, he is deemed to have intended to kill the innocent bystander. See
       People v. Thompson, 313 Ill. App. 3d 510, 516 (2000) (“Under the doctrine of transferred
       intent, if a defendant shoots at one person, with the intent to kill, but kills an unintended victim,
       he may be convicted of the crime of murder for the death of the unintended victim.”). If the
       defendant acted in self-defense in shooting at the intended target, he acted in self-defense in
       killing the innocent bystander. See People v. Getter, 2015 IL App (1st) 121307, ¶ 36 (“Under
       the doctrine of ‘transferred intent,’ the ‘specific intent to kill one person in self-defense [may]
       be transferred to third parties ultimately affected by the acts of self-defense.’ ” (quoting People
       v. Smith, 94 Ill. App. 3d 969, 973 (1981)). If the defendant acted in provocation or
       unreasonable self-defense in shooting at the intended target, he acted the same way with

                                                    - 12 -
       respect to the innocent bystander. People v. Wetzel, 308 Ill. App. 3d 886, 890, 894 (1999) (trial
       court should have instructed jury as to second degree murder where there was evidence that
       defendant fired at individuals in self-defense, but hit another person); People v. Torres, 269 Ill.
       App. 3d 339, 348 (1995) (affirming conviction for second degree murder that was based on
       transferred intent).
¶ 60       It would be incongruous to then assert, based on the same facts but now considering a
       charge of felony murder, that suddenly the defendant’s felonious purpose in shooting the
       intended target is completely separate and utterly divorced from his felonious purpose in
       shooting the innocent bystander. The only thing that has changed is the type of first degree
       murder charged.
¶ 61       This returns us full circle to the concerns so appropriately and repeatedly expressed by the
       supreme court, that the State should not be permitted to nullify the second degree murder
       statute through the use of felony murder. If the State is correct in this case, it would have a
       license to avoid the second degree murder statute, and its burden of proving intent, in any
       transferred-intent case. The State could charge knowing, intentional, or strong-probability first
       degree murder and, for those counts, treat the defendant’s intent in trying to kill one person as
       his intent to kill the unintended victim, as if they are one, indistinguishable felonious purpose.
       But the State could also charge felony murder and argue that, for the purposes of that first
       degree murder count, the felonious purpose in shooting at the intended target was altogether
       independent from the murder of the accidental victim. Thus, if the jury found that the
       defendant acted with a mitigated mental state of either provocation or unreasonable
       self-defense, the State could fall back on the felony murder charge to obtain a first degree
       murder conviction it could not otherwise obtain.
¶ 62       This is precisely the result our supreme court has rejected. It is also a result the General
       Assembly has rejected by excluding second degree murder as a predicate felony for felony
       murder. See 720 ILCS 5/9-1(a)(3) (West 2010) (defendant guilty of felony murder where death
       occurs while defendant “is attempting or committing a forcible felony other than second
       degree murder” (emphasis added)).
¶ 63       We hold that defendant did not act with a felonious purpose in shooting at the van that was
       independent of the act causing the death of Darius Murphy. For this reason, as well,
       defendant’s felony murder conviction is reversed.

¶ 64                                   3. Case Law Cited by the State
¶ 65       The State cites three cases interpreting Morgan and its progeny where an innocent
       bystander was killed and where the State charged aggravated discharge of a felony as the
       predicate felony for a felony murder. On their face, those cases would seem to be analogous,
       but upon examination each case is readily distinguishable.
¶ 66       The first case it cites is Toney, 337 Ill. App. 3d at 135, which as we previously discussed
       (supra ¶¶ 45-46), is plainly distinguishable from this case. In fact, Toney represents the more
       textbook example of a felony murder prosecution where the initial volley of gunfire—the
       predicate felony of aggravated discharge of a firearm—did not kill the innocent bystander, but
       instead set in motion a gunfight in which a bullet from someone else’s gun killed the victim. In
       Toney, there could be no plausible argument that the codefendant’s initial spray of gunfire was
       inherent in the death of the innocent bystander, considering that none of the codefendants’
       bullets killed the victim. Toney, 337 Ill. App 3d at 135. Nor could anyone deny that the

                                                   - 13 -
       defendant’s and his accomplices’ felonious purpose in discharging the firearm was
       independent of the bystander’s death, considering that their bullets did not kill the bystander
       and that his shooting took place several minutes after that initial spray of gunfire. Id. Finally,
       the court in Toney emphasized that the defendant and his codefendants “were not acting in
       self-defense,” and unlike this case, there was no finding of imperfect self-defense that would
       trigger the supreme court’s concern that the felony murder statute was used to subvert the
       second degree murder statute. Id.
¶ 67       The other cases the State cites are People v. McGee, 345 Ill. App. 3d 693 (2003), and
       People v. Figueroa, 381 Ill. App. 3d 828 (2008). Each of those cases is distinguishable, first
       and foremost, because they did not involve a jury finding of a mitigated mental-state or a
       verdict of second degree murder. Thus, the concerns expressed in Morgan, Pelt, Davis, and
       Davison—that the State not be permitted to avoid a second degree murder verdict through a
       felony murder charge—were not present in McGee or Figueroa. For that reason alone, we
       would reverse defendant’s felony murder conviction notwithstanding McGee and Figueroa.
       But there are other reasons that we decline to rely on those two decisions.
¶ 68       In McGee, 345 Ill. App. 3d at 695, the defendant was driving when a rival gang member
       saw him and started shooting at his car. The defendant returned fire, striking an infant in the
       area. Id. at 695-96. The court found defendant guilty of felony murder predicated on
       aggravated discharge of a firearm. Id. at 696. This court affirmed, finding that the facts there
       were “almost identical” to those in Toney and holding that, “[f]or the same reasons the Toney
       court distinguished Morgan, we too can distinguish Morgan and Pelt.” Id. at 698. But as we
       explained above, Toney was not a case where the defendant shot at one person and instead
       accidentally killed a bystander; Toney represented that more traditional example of felony
       murder where the predicate felony of aggravated discharge started a course of events during
       which someone other than the defendant or his accomplices shot the innocent bystander.
       Toney, 337 Ill. App. 3d at 135; Dekens, 182 Ill. 2d at 252. Toney may have been similar to
       McGee in that each case involved the death of an innocent bystander and the predicate felony
       was aggravated discharge, but in this most critical respect Toney was clearly distinguishable
       from McGee.
¶ 69       The court in McGee thus found that the discharge of the firearm at the rival gang member
       was not inherent in the murder because they were distinct acts: “[T]he defendant shooting at
       [the] rival gang member *** is the conduct which formed the basis of [the] defendant’s
       aggravated discharge of a firearm conviction. The defendant shooting [the victim] is the
       conduct that formed the basis for murder.” McGee, 345 Ill. App. 3d at 698. But the court did
       not explain how those acts were separate. To the contrary, it appears that the defendant’s only
       act was shooting at the rival. That act resulted in the death of an unintended target, but the
       defendant’s conduct was the same.
¶ 70       In Figueroa, the defendant and his fellow gang members were involved in a car chase with
       rival gang members. Figueroa, 381 Ill. App. 3d at 831. During the chase, the defendant stood
       up through the sunroof of the car and fired several shots at the rivals’ car, one of which struck
       an innocent bystander. Id. at 830-31. This court affirmed a felony murder conviction based on
       the predicate felony of aggravated discharge. The court reasoned that, because “the facts here
       comprise a gang shooting” involving an innocent bystander, they mirror McGee and Toney (id.
       at 836), a proposition with which we disagree given what we have already said about Toney.
       The court distinguished Morgan, finding that “the aggravated discharge was not inherent in the

                                                   - 14 -
       murder of [the victim] but, rather, involved conduct with a felonious purpose other than killing
       [the victim], namely, shooting at [the rival gang members], both of whom were nowhere near
       [the victim] at the time.” (Emphasis in original.) Id.
¶ 71        It is not altogether clear whether there was one flurry of gunshots or more than one in
       Figueroa; the gang members were driving in cars, after all, so they could have covered a lot of
       ground in a short amount of time. The court’s note that the gang members were “nowhere near”
       the victim when the defendant committed the predicate felony of aggravate discharge (id.)
       suggests that perhaps there was an initial volley of gunfire followed some time later, further
       down the road, by another series of gunshots closer to the victim. If so, the initial gunshots
       would not have resulted in the bystander’s death, no one could plausibly claim that those shots
       were inherent in the bystander’s murder, and Figueroa would be distinguishable from this
       case. If not, then we fail to see how the court could have reached the conclusion that the
       “shooting at [the rival gang members was] the conduct which formed the basis of the
       aggravated discharge of a firearm charge; his separate shooting (and hitting) of [the bystander]
       is the conduct which formed the basis of the murder.” Id. It was all the same
       conduct—discharging a firearm in the direction of a rival gang member. The fact that all of the
       bullets missed the gang members, and one of them hit an innocent bystander, does not change
       the fact that the physical act was the same.
¶ 72        Because Toney is not remotely analogous, because neither McGee nor Figueroa implicated
       the concern that a felony murder charge could be used to undermine the second degree murder
       statute, and because of other concerns we have raised with those latter two cases, we reject the
       State’s reliance on that case law in defense of its felony murder conviction.
¶ 73        For the reasons we have stated above, we reverse defendant’s first degree felony murder
       conviction. In light of our disposition of this issue, most of defendant’s remaining issues are
       rendered moot. We need not reach the alleged inconsistency of the felony murder and second
       degree murder verdicts, as we have reversed one of those allegedly inconsistent verdicts,
       leaving no possible inconsistency. Nor do we need to address the propriety of the trial court’s
       denial of a second degree murder instruction with respect to the felony murder charge because
       that issue deals only with the felony murder conviction, which we have reversed. Nor do we
       need to address the denial of defendant’s proposed instruction on the independent felonious
       purpose doctrine, since that instruction would only have affected the felony murder charge.
       Finally, defendant’s arguments regarding his sentence are moot because our reversal of his
       first degree murder conviction requires him to be resentenced. The only remaining argument
       that we will address is the propriety of the State’s instruction on aggravated discharge of a
       firearm.

¶ 74               B. Instruction on Justification and Aggravated Discharge of a Firearm
¶ 75       Defendant argues that the trial court erroneously instructed the jury that a defendant who
       commits aggravated discharge of a firearm is not justified in using force. The jury instruction
       with which defendant takes issue read, “A person is not justified in the use of force if he is
       committing aggravated discharge of a firearm.” Defendant claims that this instruction
       improperly curtailed the jury’s consideration of his self-defense claim.
¶ 76       The State claims that defendant forfeited this claim by failing to raise it at trial. Defendant
       argues that he did preserve this challenge, as his attorney objected to the delivery of the
       instruction. Defendant acknowledges that his attorney did not raise the issue in his posttrial

                                                   - 15 -
       motion but contends that an exception to the posttrial-motion requirement applies.
       Specifically, defendant notes that “constitutional issues that were previously raised at trial and
       could be raised later in a postconviction petition are not subject to forfeiture on direct appeal.”
       (Emphasis in original.) People v. Almond, 2015 IL 113817, ¶ 54; see also People v. Enoch, 122
Ill. 2d 176, 190 (1988) (“[W]hen the defendant fails to comply with the statutory requirement
       to file a post-trial motion, our review will be limited to constitutional issues which have
       properly been raised at trial and which can be raised later in a post-conviction hearing petition
       [citation], sufficiency of the evidence, and plain error.”).
¶ 77        While defendant’s challenge to the justification instruction could be construed as a claim
       that his due process right to a fair trial was violated, and that the constitutional-issue exception
       to forfeiture should thus apply, our supreme court has stated, “ ‘Generally, a defendant forfeits
       review of any putative jury instruction error if the defendant does not object to the instruction
       or offer an alternative instruction at trial and does not raise the instruction issue in a posttrial
       motion.’ ” (Emphasis added.) People v. Mohr, 228 Ill. 2d 53, 64-65 (2008) (quoting People v.
       Herron, 215 Ill. 2d 167, 175 (2005)). Because our supreme court has applied the
       posttrial-motion requirement to the very type of challenge defendant raises here—a jury
       instruction error—we must follow that rule. We find that defendant has forfeited this issue.
¶ 78        Defendant urges us to reach this issue despite his forfeiture pursuant to Illinois Supreme
       Court Rule 451(c) (eff. July 1, 2006), which provides that “substantial defects are not waived
       by failure to make timely objections [to jury instructions in criminal cases] if the interests of
       justice require.” This rule “is coextensive with the plain-error clause of Supreme Court Rule
       615(a).” People v. Sargent, 239 Ill. 2d 166, 189 (2010). Before determining whether the
       alleged error was a “substantial defect” or “plain error,” we must first decide whether any error
       occurred at all. Id.
¶ 79        We apply a de novo standard of review to the question of whether the jury instructions
       accurately stated the applicable law. People v. Parker, 223 Ill. 2d 494, 501 (2006).
¶ 80        “[S]elf-defense is a proper affirmative defense to the crime of aggravated discharge of a
       firearm.” Getter, 2015 IL App (1st) 121307, ¶ 36. If the jury had concluded that defendant
       fired on the van in self-defense, that defense would completely exonerate defendant of the
       offense of aggravated discharge of a firearm. See People v. Eveans, 277 Ill. App. 3d 36, 47
       (1996) (“Self-defense is a justifying or exonerating circumstance.”). Moreover, if established,
       defendant’s self-defense would transfer to justify the shooting of Murphy. See Getter, 2015 IL
       App (1st) 121307, ¶ 36 (“Under the doctrine of ‘transferred intent,’ the ‘specific intent to kill
       one person in self-defense [may] be transferred to third parties ultimately affected by the acts
       of self-defense.’ ” (quoting Smith, 94 Ill. App. 3d at 973)).
¶ 81        The jury instruction that defendant has challenged was based on Illinois Pattern Jury
       Instructions, Criminal, No. 24-25.10 (4th ed. 2000) (hereinafter, IPI Criminal 4th No.
       24-25.10), which reads, “A person is not justified in the use of force if he is [(attempting to
       commit) (committing) (escaping after the commission of)] ___.” The Committee Note to IPI
       Criminal 4th No. 24-25.10 indicates that the blank should be filled with “the forcible felony
       committed or attempted.” IPI Criminal 4th No. 24-25.10, Committee Note.
¶ 82        IPI Criminal 4th No. 24-25.10 instructs the jury of the principle that self-defense is not
       available to a person who “[i]s attempting to commit, committing, or escaping after the
       commission of, a forcible felony.” 720 ILCS 5/7-4(a) (West 2010). Aggravated discharge of a
       firearm is a forcible felony. Figueroa, 381 Ill. App. 3d at 835. Thus, on its face, the instruction

                                                    - 16 -
       was an accurate one: it told the jury that, if defendant committed the forcible felony of
       aggravated discharge of a firearm, it could not conclude that he acted in self-defense.
¶ 83       But defendant contends that this instruction “effectively precluded the jury from even
       considering whether the shooting was justified” because it signaled to the jury that, because
       defendant shot at the van, he could never establish that his shooting was justified. In other
       words, defendant argues, the jury “was affirmatively told that a person cannot fire a gun at a
       van in self-defense.”
¶ 84       We disagree. The jury was not told that, if defendant fired on the van, he could not utilize
       self-defense. Instead, it was told that, if defendant committed the offense of aggravated
       discharge of a firearm, he could not rely on self-defense. Critically, the jury also received an
       instruction stating that, in order to prove that defendant committed aggravated discharge of a
       firearm, the State had to prove three propositions:
                   “First: That *** defendant knowingly discharged a firearm; and
                   Second: That *** defendant discharged the firearm in the direction of a vehicle he
               knew to be occupied; and
                   Third: That *** defendant was not justified in using the force which he used.”
               (Emphasis added.)
       Thus, the jury was correctly told that defendant only could commit aggravated discharge of a
       firearm if he was not justified in firing at the van, i.e., if he was not acting in self-defense.
       Conversely, if the jury believed that he acted in self-defense, he could not be guilty of
       aggravated discharge of a firearm, and IPI Criminal 4th No. 24-25.10, as modified by the State,
       would not come into play.
¶ 85       We acknowledge that the jury was also given a definition of the offense of aggravated
       discharge of a firearm that did not specify that the offense is the unjustified firing of a gun at an
       occupied vehicle. Instead, it simply read, “A person commits the offense of aggravated
       discharge of a firearm when he knowingly discharges a firearm in the direction of a vehicle he
       knows to be occupied.” But that does not change the fact that the jury was told that the State
       had to disprove justification in order to prove defendant guilty of aggravated discharge of a
       firearm. “We must presume, absent a showing to the contrary, that the jury followed the trial
       judge’s instructions in reaching a verdict.” People v. Simms, 143 Ill. 2d 154, 174 (1991). In this
       case, we must presume that the jurors read both the definitional and issues instructions for
       aggravated discharge of a firearm. And when they did so, they would understand that the State
       could not prove that defendant committed the forcible felony of aggravated discharge of a
       firearm unless they also concluded that defendant did not act in self-defense.
¶ 86       Moreover, this court has held that the omission of the justification language from a
       definitional instruction is not plain error so long as it is included in the issues instruction, as it
       was in this case. See, e.g., People v. Rios, 318 Ill. App. 3d 354, 362-64 (2000). In light of the
       inclusion of the justification language in the issues instruction for aggravated discharge of a
       firearm, defendant has not shown that the use of IPI Criminal 4th No. 24-25.10 in this case was
       a substantial defect in the jury instructions.
¶ 87       Defendant cites Getter, 2015 IL App (1st) 121307, ¶¶ 41, 64, where we held that the
       exclusion of self-defense language in the issues instruction for aggravated discharge of a
       firearm was plain error. In Getter, the court had included the self-defense language in the
       issues instructions for the other offenses defendant had been charged with, and of which


                                                    - 17 -
       defendant was acquitted, but neglected to include it in the issues instruction for aggravated
       discharge of a firearm, the only offense of which defendant was found guilty. Id. ¶¶ 41, 67.
       This case is not similar to Getter. Here, the court told the jury that defendant could not be
       justified in the use of force if he committed aggravated discharge of a firearm and that the State
       could not prove that defendant committed aggravated discharge of a firearm unless it proved
       that defendant was not justified in using force. Thus, the jury was properly instructed regarding
       self-defense.
¶ 88       Defendant also argues that the jury’s note, requesting a definition of justification, showed
       that the jury was confused by the modified version of IPI Criminal 4th No. 24-25.10. But the
       jury had already received an instruction explaining when a defendant’s use of force is justified.
       In response to the jury’s note, the trial court told the jury it had already received the definition
       of a justified use of force. Defendant perfunctorily claims that this response was improper, but
       even if this one-sentence argument was not forfeited (see People v. Lacy, 407 Ill. App. 3d 442,
       459 (2011) (defendant forfeited argument on appeal where he did not develop it further “than a
       one-sentence statement that trial counsel was ineffective”)), we would disagree with his
       argument because the instructions already accurately defined justification, making further
       clarification unnecessary. See People v. Reid, 136 Ill. 2d 27, 39 (1990) (trial court has no duty
       to answer jury question where instructions are readily understandable and sufficient to explain
       law). After receiving this response from the trial court, the jury expressed no further confusion
       regarding justification. It is entirely possible that, in directing the jury back to its instructions,
       the jury resolved its confusion and properly applied the correct definition of justification. The
       jury note offers defendant no support for his claim that the modified IPI Criminal 4th No.
       24-25.10 actually confused the jury.
¶ 89       Defendant also argues that his attorney was ineffective for failing to object to the modified
       IPI Criminal 4th No. 24-25.10. But as we have concluded that the instruction was legally
       correct, counsel cannot be considered ineffective for failing to challenge it. See, e.g., People v.
       Simms, 192 Ill. 2d 348, 377-78 (2000) (counsel not ineffective for failing to object to
       appropriate instructions). Defendant is not entitled to a new trial based on the delivery of this
       instruction.

¶ 90                                     III. CONCLUSION
¶ 91       For the reasons stated, we reverse defendant’s first degree murder conviction, affirm
       defendant’s remaining convictions, and remand for resentencing.

¶ 92       Reversed in part, affirmed in part, and remanded.

¶ 93       JUSTICE McBRIDE, specially concurring.
¶ 94       I concur in the majority’s decision to vacate the verdict of felony murder and remand for
       resentencing on the second degree murder conviction. I write separately to express my
       disagreement regarding portions of the majority’s analysis and to address some troubling
       aspects of this case.
¶ 95       As Justice Garman has pointed out in her special concurrences in People v. Davis, 213 Ill.
2d 459, 480-98 (2004) (Garman, J., specially concurring), and People v. Davison, 236 Ill. 2d
232, 245-49 (2010) (Garman, J., specially concurring, joined by Burke, J.), the test for when a


                                                    - 18 -
       particular felony can be a proper basis for a conviction of felony murder lacks clarity and has
       become confusing for courts and practitioners. See Davis, 213 Ill. 2d at 497 (Garman, J.,
       specially concurring).
¶ 96        The supreme court has declined to either expressly adopt or reject the “same-act doctrine,”
       used in a number of other jurisdictions, which precludes a felony murder conviction
       “whenever the act that constitutes the predicate felony is the same act that results in the death
       of the victim.” Davison, 236 Ill. 2d at 245 (Garman, J., specially concurring, joined by Burke,
       J.). The supreme court, however, has suggested its use of this doctrine in a number of cases
       including Morgan, Pelt, Davis, and Davison when it has stated that when felony acts “arise
       from and are inherent in the act of murder itself,” they cannot serve as predicate felonies for a
       charge of felony murder. At the same time, however, the supreme court has expressly
       reaffirmed its decision in People v. Viser, 62 Ill. 2d 568 (1975), in which it previously rejected
       the same-act doctrine. See Davison, 236 Ill. 2d at 245 (Garman, J., specially concurring, joined
       by Burke, J.).
¶ 97        Since the supreme court’s latest pronouncement on this issue, there appears to be continued
       confusion as to whether the supreme court’s requirements that the defendant acted with an
       independent felonious purpose, and that the predicate felony not be inherent in the murder
       itself, are two separate elements or whether they are part and parcel of the same inquiry. After
       its thorough review of the precedent on this issue, I agree with the majority that the test
       requires two separate findings. Although I disagree with the majority’s conclusion that there
       was no independent felonious purpose here, I ultimately agree that defendant’s aggravated
       discharge of a firearm arose from and was inherent in the killing of the victim, and thus, his
       felony murder conviction cannot stand.
¶ 98        Since the supreme court’s decisions in Morgan and Pelt, there have been numerous
       decisions which have found the independent felonious purpose necessary to support a finding
       of felony murder in cases like this one, involving the killing of innocent bystanders. See, e.g.,
       People v. Figueroa, 381 Ill. App. 3d 828, 837 (2008) (where the defendant’s shooting at a rival
       gang member formed the basis of the underlying offense of aggravated discharge of firearm,
       the defendant’s act in shooting at the rival gang member was not an act that was inherent in and
       that arose out of the killing of the innocent bystander victim, and, thus, aggravated discharge of
       a firearm could properly serve as the underlying felony for felony murder); People v. McGee,
       345 Ill. App. 3d 693, 698-99 (2003) (where the defendant’s conduct of shooting at a rival gang
       member formed the basis of underlying offense of aggravated discharge of a firearm, the
       predicate offense underlying the felony murder charge involved conduct with a felonious
       purpose other than the conduct which killed the victim, a baby in a stroller nearby); People v.
       Toney, 337 Ill. App. 3d 122, 135 (2003) (where the defendant was involved in an altercation
       with members of a rival gang and return shots were fired killing a bystander, Morgan did not
       preclude the finding of a felonious purpose other than killing the bystander); People v. Colbert,
       2013 IL App (1st) 112935, ¶ 16 (the mob action of beating the victim to death, properly served
       as the predicate felony for felony murder where the action had an independent felonious
       purpose other than the murder itself); People v. Alvarez-Garcia, 395 Ill. App. 3d 719, 734
       (2009) (the defendant’s act of shooting at the pregnant victim was conduct which demonstrated
       a felonious purpose other than the death of the in utero child who died three months after
       delivery). Unlike Morgan and Pelt where the defendants’ acts were directed at the victim who



                                                   - 19 -
        actually died, the defendants’ acts in these cases were directed at someone else, in many cases
        a rival gang member.
¶ 99         Like in McGee, Toney, Figueroa, Colbert, and Alvarez-Garcia, I believe that defendant’s
        act of shooting at what he thought was a rival gang member’s van demonstrated an
        independent felonious purpose apart from the murder of the victim. In this case, defendant’s
        acts were directed at the individual or individuals in the rival gang’s van and not at the
        bystander victim who was sitting in a vehicle across the street. As the supreme court observed
        in Davis, 213 Ill. 2d at 474, in order to convict defendant of the predicate felony of mob action
        “it was not necessary to prove that defendant struck [the victim], much less performed the act
        that caused the killing.” Thus, the supreme court concluded that the predicate felony “involved
        conduct with a felonious purpose other than the conduct which killed [the victim].” Id.
        Similarly here, the State was not required to prove anything with regard to the victim in order
        to prove defendant committed aggravated discharge of a firearm. All that was required was that
        it show that defendant knowingly discharged a firearm in the direction of the rival gang’s van,
        which he knew to be occupied. That crime was completed without any felonious purpose as to
        the victim who was sitting across the street. Therefore, I would conclude that defendant’s act
        underlying the predicate offense demonstrated an independent felonious purpose apart from
        the victim’s murder.
¶ 100        The majority attempts to distinguish the First District cases cited above by relating specific
        aspects of their individual fact patterns. It posits that Toney is distinguishable because the
        defendant engaged in two separate bouts of shooting, whereas here defendant fired one
        “cluster of shots” at the van. The majority further states that, unlike in Figueroa where the
        aggravated discharge occurred during a prolonged car chase and fired at rivals “nowhere near”
        the victim, defendant’s shots here occurred in a short amount of time within a limited area. I do
        not agree with the majority’s attempts to factually distinguish the above First District cases.
        The decisions in these cases were based not on the minor distinctions cited by the majority but
        on the court’s determination that the defendant’s shooting at an individual other than the
        bystander victim, oftentimes a rival gang member, demonstrated an independent felonious
        purpose to support a felony murder charge.
¶ 101        I also disagree with the majority’s characterization of the evidence in this trial in its attempt
        to factually distinguish this case from the other First District cases. The majority contends that
        there is nothing in the record here to show that defendant’s acts “set in motion a course of
        events that later led to the victim’s death.” Supra ¶ 43. “There was no return gunfire, nothing in
        the record to indicate that defendant’s shots were preceded, or followed, by any felonious act
        whatsoever.” Supra ¶ 45. However, the accounts provided by the trial witnesses who attended
        the gathering that night varied widely and could have been consistent with a number of
        different factual scenarios. Some witnesses testified that they observed only one man in the
        van, while others observed three people. Some witnesses were not sure if anyone in the van
        was armed, while others saw what looked like a gun, saw a “flash,” or heard gunfire coming
        from the van. At least one of the witnesses previously gave a statement in which she indicated
        that a passenger in the van pointed a gun at defendant and fired at him. Some witnesses
        testified that they heard 4 or 5 shots, while others heard 6, 7, or 10 gunshots. One witness said
        the shots were not in succession. Although five cartridge cases were recovered from the scene
        and were identified as having been fired from the same 9-millimeter handgun, the bullet core
        that was recovered from the victim’s head was not able to be connected to that same weapon.


                                                     - 20 -
        Given this testimony presented at trial, it is not clear how many shots were fired or whether
        some of those shots were return gunfire.
¶ 102        However, I do believe that this case can be distinguished from the other First District
        innocent bystander cases based on the verdicts returned by the jury. The significant difference
        in this case, compared to all of the First District decisions cited above, is that the jury here
        accepted defendant’s imperfect self-defense and returned a verdict of second degree murder in
        addition to felony murder.
¶ 103        I agree with the majority that under the circumstances presented here, defendant’s act
        constituting the underlying felony of aggravated discharge of a firearm arises out of and is
        inherent in the murder itself. The act which supported defendant’s aggravated discharge of a
        firearm conviction, namely shooting at the rival gang’s van, is the same act that resulted in the
        death of the victim. Under the circumstances of this case, in which the victim was struck and
        killed by a single bullet, I believe that defendant’s act of discharging a firearm was inherent in
        and arose out of the murder itself. See Davison, 236 Ill. 2d at 248 (Garman, J., specially
        concurring, joined by Burke, J.) (observing that where the defendant “committed several acts
        [of mob action], including throwing the bat and stabbing the victim, the majority’s additional
        standard can also be met”). However, had the defendant “struck only one blow as his friends
        restrained the victim, and that blow resulted in his death,” a felony murder conviction could not
        stand. Id. “Although defendant would have been acting with an independent felonious purpose,
        the act proving the felony would have ‘arisen out of’ and been ‘inherent in’ the act of murder
        itself.” Id.
¶ 104        I also disagree with the majority’s contention that this case is “unlike a more traditional
        case of felony murder.” Supra ¶ 43. In my opinion, the felony murder statute was designed
        particularly for the type of situation here, and its purpose seems to be served in a case like this
        one, in which an innocent bystander was killed. See People v. Belk, 203 Ill. 2d 187, 192 (2003)
        (observing that the purpose behind the felony murder doctrine is to limit the violence that
        accompanies the commission of forcible felonies, so that anyone who commits such a violent
        felony will be automatically subject to a murder charge if someone is killed during the
        commission of that felony). As Justice Garman stated in her concurrence in Davison, our
        “legislature has clearly expressed the intent that when a defendant intends to commit a forcible
        felony, his committing that felony is a sufficient basis to impose liability for murder if the
        victim dies as a result. There is nothing in the statute that would impose felony-murder liability
        on the defendant who strikes the victim multiple times, but not impose liability on the
        defendant who strikes the victim only once.” Davison, 236 Ill. 2d at 248-49 (Garman, J.,
        specially concurring, joined by Burke, J.).
¶ 105        At the same time, however, when a defendant exercises his right to self-defense, and
        accidentally kills an innocent bystander, he cannot be convicted of murder. People v. Hill, 315
Ill. App. 3d 1005, 1012 (2000); 720 ILCS 5/7-1 (West 2010). Likewise, when a defendant kills
        an individual while acting under the unreasonable belief that he was acting in self-defense, his
        crime is mitigated, his acts amount to second degree murder, and he should not be punished as
        a first degree murderer. See Davis, 213 Ill. 2d at 474 (It is “improper to find the defendant to be
        a first degree murderer when the predicate felony was inherent in the killing and when the State
        had failed to prove another form of first degree murder to the jury.” (citing Pelt, 207 Ill. 2d at
        442)); 720 ILCS 5/9-2 (West 2010). This recognizes defendant’s right to present a defense,
        which is paramount to the State’s ability to charge and seek a conviction. An accused has the

                                                    - 21 -
        “ ‘right to present a defense, the right to present the defendant’s version of events as well as the
        prosecution’s to the jury so it may decide where the truth lies.’ ” People v. Manion, 67 Ill. 2d
564, 576 (1977) (quoting Washington v. Texas, 388 U.S. 14, 19 (1967)); see also Davis, 213 Ill.
2d at 492 (Garman, J., specially concurring) (“The Morgan ‘type of case’ is one where the
        defendant admits intent to kill, but argues that his crime is second degree murder rather than
        first degree murder. Having admitted the intent to kill, he must be given the opportunity to
        present his case for provocation or imperfect self-defense to the fact finder.”). In this case, the
        defendant did so. He presented a defense of imperfect self-defense, and the jury agreed, finding
        that his involvement in the murder of the victim was mitigated. In these circumstances,
        defendant’s felony murder conviction cannot stand.
¶ 106        This case is significant because the factual scenario heard by this jury is likely to recur.
        Gang shootings have become an all-too-common problem, leaving innocent bystanders hurt or
        killed. See J.J. Gallagher, Bloody Weekend as Chicago Sees 4 Killed, Dozens Wounded in
        Shootings, ABC News (Aug. 22, 2016), http://abcnews.go.com/US/bloody-weekend-
        chicago-sees-killed-dozens-wounded-shootings/story?id=41565833 (reporting that 27
        children younger than 13 years old had been shot in Chicago from January 1, to August 22,
        2016). Many of these situations, in which there is an exchange of gunfire or other violent force,
        may create situations leading to a felony murder charge, while at the same time, the defendant
        may have a claim of perfect or imperfect self-defense. Although our supreme court has
        reviewed the issue of proper predicate felonies for felony murder on a number of occasions,
        none of those cases have involved the deaths of innocent bystanders.
¶ 107        Another district of this court has recently addressed a similar situation in People v. Lefler,
        2016 IL App (3d) 140293, ¶ 12, in which the jury returned verdicts for second degree
        murder—crediting the defendant’s imperfect self-defense or serious provocation
        defenses—and felony murder based on an attempted burglary. Although that case is
        distinguishable from the case at bar because the defendant in Lefler did not, and perhaps could
        not, raise a challenge based on Morgan, the Third District Appellate Court concluded that the
        trial court was correct in sentencing defendant on the more serious offense of felony murder.
        Id. ¶ 25. The differing results in these two cases, and the fact that this scenario can and has
        recurred, illustrates that the current jury instructions are not adequately describing the law and
        there is a lack of clarity in the test’s requirements.
¶ 108        If this situation arises again, and it will, given the frequent nature of similar gang shootings,
        trial courts should be knowledgeable of how to address this issue with appropriate instructions
        and what course to take when the jury returns verdicts like the ones rendered in this case.




                                                     - 22 -